Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. Pat. No. US 11,087,513 B1 [Duan] in view of Agrawal et al. Pub. No. US 2020/0084354 A1 [Agrawal] and further in view of Forutanpour et al. Pub. No. US 2017/0287107 A1 [Forutanpour].
16.  Duan discloses a method of motion control and textured display [Fig. 1, 100 for instance], comprising: receiving an initial image [by means of 112]; extracting an initial mask of a subject of interest from the initial image [114]; receiving a new image [input from 112].  Duan is silent on determining an overlapping area of the initial image and the new image; determining an offset of the initial mask based on at least one of a minimum color difference and a minimum brightness difference within the overlapping area.  However Agrawal teaches overlapping areas of images based on color differences [claim 4 panorama and stereoscopic modes].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duan with Agrawal as required by this claim, since such a modification optimizes the image.  Duan in view of Agrawal teaches applying the determined offset to the initial mask to form a new mask [where this occurs in the modified invention].  As per the limitation “storing the new mask in a buffer,” Duan in view of Agrawal are silent on that limitation.  However, Forutanpour teaches storing mask texture coordinates in a buffer [¶ 141].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Duan in view of Agrawal with Forutanpour as required by this claim, since such a modification provides for a repository of data increasing the functionality of the device.
Allowable Subject Matter
Claims 1 and 15 are allowed.
Response to Arguments
Arguments [08/04/22] are fully considered but they are moot owing to the new ground of rejection detailed above which was necessitated by the amendment.  The action is made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694